Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 08/11/2021.  Claims 1-15 were pending. Claims 1-15 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
4.1.	The previous Specification objection has been withdrawn in light of amendment.
4.2.	The Examiner makes note of the following issues with Applicant's amendment to the claims filed on 08/11/2021:
Claims 5 and 12 have not been provided with proper status identifiers (claims 5 and 12 are marked "Original" but should be “Previously Presented) because amendments to the claims were made previously).
4.2. 	Applicant’s arguments with respect to claim (s) under 35 USC § 102 & 103 have been considered but are moot in view of the new ground(s) of rejection (Glover et al., US 2016/0188733 A1).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-2, 5-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (“Glover”, US 2016/0188733 A1) in view of Kim (US 2008/0120408 A1). 

Regarding Claim 1, Glover discloses a method for receiving content at an electronic device, the method comprising: 
	receiving content including at least one object from a web server (Glover, FIG.1A, deep-linking system 100, user device 200, objects 460, [0046]: The deep-linking system 100 provides data and instructions to a user device 200 that causes the user device 200 to render and display result objects 460 in user selectable links); 
in response to an object being selected from the at least one object, acquiring, device information indicating at least one first device related the object (Glover, FIG.1B, result object 460, [0046]: A result object 460 can include a function ID 104 and/or one or more access mechanisms (e.g. script, URL) that correspond to a state of a software application). 
However, Glover does not disclose

transmitting the first command to the at least one first device.
Kim discloses
(Kim, [0063-64]: The control unit 204 controls a service (“first command”) provided by the selected UPnP device). Combined Glover, FIG.1B, result object 460, [0046]-Kim, [0063-64] teaches or suggests in response to the object 460 selected, acquiring the information indicating a service (“1st command”) provided by the selected object); and
transmitting the first command to the at least one first device (Kim, FIG.6, UPnP devices 1-5, [0056]: the UPnP device 1 includes a web browser 112, and the web browser 112 includes a control point 114 to control the UPnP devices 2 to 5; [009-10]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 includes a web browser having a control point 114 to control one or more other UPnP devices from among the plurality of UPnP device).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content received” of Kim into the invention of Glover. The suggestion/motivation would have been to enable deep linking for user device to generate and transmit device operating information to remove device based on the control information indicated by selected identifiers (Glover, Abstract, [0003-6])

Regarding Claim 2, Glover-Kim discloses the method of claim 1, wherein the device control information has a uniform resource locator (URL) type (Glover, [0046]: A object 460 can include a function ID 104 and/or one or more access mechanisms that correspond to a state of a software application (e.g., a URL, one or more application resource identifiers, and/or a script)).  

Regarding Claim 5, Glover-Kim discloses the method of claim 1, further comprising: 
discovering devices electrically connected to the electronic device (Kim, FIG.7, discover unit 202, [0059]: discovering the UPnP devices 2 to 5 in a multicasting method); 
when the at least one first device is not included in the discovered devices, selecting a second device capable of replacing the at least one first device based on the device information (Kim, [0010-11]: a control unit 114 to control a service provided by a UPnP device selected from among the discovered other UPnP devices 2-5 by using the user interface unit); 
converting the first command into a second command capable of being applied to the second device (Kim, [0013-15]: The control unit 114 may transmit control instruction data used to control the service of the selected UPnP device 2 to the selected UPnP device according to an interpretation result of a source code of the web page); and 
transmitting the second command to the second device (Kim, [0014]: The control unit 114 may transmit control instruction data used to control the service of the selected UPnP device 2).  

Regarding Claim 6, Glover-Kim discloses the method of claim 1, further comprising: 
setting a script for controlling an operation of one of the devices connected to the electronic device (Kim, FIG.14, [0016, 69]: The source code of the web page may include information corresponding to a service control instruction for the UPnP devices. The source code of the web page may be represented as JavaScript language); and 
transmitting the script to a corresponding device so that the corresponding device is operated according to the script (Kim, FIG.11, [0014, 66, 69]: control instruction data written in JavaScript code that is transmitted to a UPnP device selected by the control unit 114).  

Regarding Claim 7, Glover-Kim discloses the method of claim 1, wherein the device control information is transmitted from the web server to the electronic device if the object is selected (Kim, FIG.4, [0053-54]: control instruction data written in JavaScript code in order to control an on or off function of the Dimmer is transmitted).  

Regarding Claim 8, Glover discloses an electronic device for receiving content, comprising: 
a communication interface (Glover, FIG.2, user device 200, network interface 230, [0049]: the user device 200 includes a network interface 230); and 
a processor configured to control to (Glover, FIG.2, processing device 210, storage device 220, [0050]: The processing device 210 executes computer-executable instructions and associated memory 220 that stores the computer-executable instructions): 
receive content including at least one object from a web servers (Glover, FIG.1A, deep-linking system 100, user device 200, objects 460, [0046]: The deep-linking system 100 provides data and instructions to a user device 200 that causes the user device 200 to render and display result objects 460 in user selectable links);
in response to an object being selected from the at least one object (Glover, FIG.1B, result object 460, [0046]: A result object 460 can include a function ID 104 and/or one or more access mechanisms (e.g. script, URL) that correspond to a state of a software application).
However, Glover does not disclose

control the communication interface to transmit the first command to the at least one first device.  
Kim discloses
(Kim, [0063-64]: The control unit 204 controls a service (“first command”) provided by the selected UPnP device. Combined Glover, FIG.1B, result object 460, [0046]-Kim, [0063-64] teaches or suggests in response to the object 460 selected, acquiring the information indicating a service (“1st command”) provided by the selected object), and 
control the communication interface to transmit the first command to the at least one first device (Kim, FIG.6, UPnP devices 1-5, [0056]: the UPnP device 1 includes a web browser 112, and the web browser 112 includes a control point 114 to control the UPnP devices 2 to 5; [009-10]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 includes a web browser having a control point 114 to control one or more other UPnP devices from among the plurality of UPnP device).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content received” of Kim into the invention of Glover. The (Kim, Abstract, [0003-6])

Regarding Claim 9, Glover-Kim discloses the electronic device of claim 8, wherein the device control information has a type of a URL (Glover, [0046]: A object 460 can include a function ID 104 and/or one or more access mechanisms that correspond to a state of a software application (e.g., a URL, one or more application resource identifiers, and/or a script).  

Regarding Claim 12, Glover-Kim discloses the electronic device of claim 8, wherein the processor is configured to: 
discover devices connected to the electronic device (Kim, FIG.7, discover unit 202, [0059]: discovering the UPnP devices 2 to 5 in a multicasting method), 
if the at least one first device is not included in the discovered devices, select a second device capable of replacing the at least one first device based on the device information (Kim, [0010-11]: a control unit 114 to control a service provided by a UPnP device selected from among the discovered other UPnP devices 2-5 by using the user interface unit), 
convert the first command into a second command capable of being applied to the second device (Kim, [0013-15]: The control unit 114 may transmit control instruction data used to control the service of the selected UPnP device 2 to the selected UPnP device according to an interpretation result of a source code of the web page), and 
control the communication interface to transmit the second command to the second device (Kim, [0014]: The control unit 114 may transmit control instruction data used to control the service of the selected UPnP device 2).  

Regarding Claim 13, Glover-Kim discloses the electronic device of claim 8, wherein the processor is configured to: 
(Kim, FIG.14, [0016, 69]: The source code of the web page may include information corresponding to a service control instruction for the UPnP devices. The source code of the web page may be represented as JavaScript language), and 
control the communication interface to transmit the script to a corresponding device so that the corresponding device is operated according to the script (Kim, FIG.11, [0014, 66, 69]: control instruction data written in JavaScript code that is transmitted to a UPnP device selected by the control unit 114).  

Regarding Claim 14, Glover-Kim discloses the electronic device of claim 8, wherein the device control information is transmitted from the web server to the electronic device if the object is selected (Kim, FIG.4, [0053-54]: control instruction data written in JavaScript code in order to control an on or off function of the Dimmer is transmitted).  

Regarding Claim 15, Glover discloses a non-transitory computer-readable storage medium storing commands, in which the commands are set, when executed by at least one processor, to cause the at least one processor to perform at least one operation (Glover, FIG.2, processing device 210, [0050, 116]: The processing device 210 executes computer-executable instructions and non-transitory computer readable medium that stores the computer-executable instructions), 
wherein the at least one operation includes operations of 
receiving content including at least one object from a web server (Glover, FIG.1A, deep-linking system 100, user device 200, objects 460, [0046]: The deep-linking system 100 provides data and instructions to a user device 200 that causes the user device 200 to render and display result objects 460 in user selectable links); 
in response to an object being selected from the at least one object (Glover, FIG.1B, result object 460, [0046]: A result object 460 can include a function ID 104 and/or one or more access mechanisms (e.g. script, URL) that correspond to a state of a software application).
However, Glover does not disclose

transmitting the first command to the at least one first device.   
Kim discloses
(Kim, [0063-64]: The control unit 204 controls a service (“first command”) provided by the selected UPnP device. Combined Glover, FIG.1B, result object 460, [0046]-Kim, [0063-64] teaches or suggests in response to the object 460 selected, acquiring the information indicating a service (“1st command”) provided by the selected object); and 
transmitting the first command to the at least one first device (Kim, FIG.6, UPnP devices 1-5, [0056]: the UPnP device 1 includes a web browser 112, and the web browser 112 includes a control point 114 to control the UPnP devices 2 to 5; [009-10]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 includes a web browser having a control point 114 to control one or more other UPnP devices from among the plurality of UPnP device).   
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “content received” of Kim into the invention of Glover. The suggestion/motivation would have been to enable deep linking for user device to generate and transmit device operating information to remove device based on the control information indicated by selected identifiers (Kim, Abstract, [0003-6])

5.3.	Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (“Glover”, US 2016/0188733 A1) in view of Kim (US 2008/0120408 A1) as applied to claim 1, and further in view of Rosas-Maxemin et al. (“Rosas”, US 2020/0013291 A1).

Regarding Claim 3, Glover-Kim discloses the method of claim 1 as set forth above.
However, Glover-Kim does not disclose    

Rosas discloses
transmitting the device information and the first command to another server connected to the at least one first device (Rosas, [0062]: the user-selectable message includes a deep link such as a uniform resource identifier (URI), when the link is activated may redirect the request to another server).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “deferred deep link” of Rosas into the invention of Kim. The suggestion/motivation would have been to enable routing the mobile to content even if the second software application is not installed when the link is activated; via the deferred deep link, mobile is redirected to an application store, such as GOOGLE PLAY or the APP STORE, to allow for download and/or installation of the linked-to application, and then, upon completion of the download and/or installation, (Rosas, [0062])

Regarding Claim 10, Glover-Kim discloses the electronic device of claim 8 as set forth above.
However, Glover-Kim does not disclose  
the processor is configured to control the communication interface to transmit the device information and the first command to another server connected to the at least one first device.
Rosas discloses
the processor is configured to control the communication interface to transmit the device information and the first command to another server connected to the at least one first device (Rosas, [0062]: the user-selectable message includes a deep link such as a uniform resource identifier (URI)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “deep link” of Rosas into the invention of Kim. The suggestion/motivation would have been to enable mobile to launch a second software application to a (Rosas, [0062]).

5.4.	Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (“Glover”, US 2016/0188733 A1) in view of Kim (US 2008/0120408 A1) as applied to claim 1, and further in view of Taraci, (US 2004/0255018).

Regarding Claim 4, Glover-Kim discloses the method of claim 1.
However, Glover-Kim does not disclose  
when a preset time or a time set by a user elapses, transmitting the first command to the at least one first device.
Taraci discloses
when a preset time or a time set by a user elapses, transmitting the first command to the at least one first device (Taraci, [0135]: send an e-mail message to specified e-mail addresses when a specific event occurs or a designated time interval elapses. Combined Kim, [0056]-Taraci teaches or suggests when a preset time elapses, transmitting the first command to a first UPnP device 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “timeout value” of Taraci into the invention of Glover-Kim. The suggestion/motivation would have been to improve giving control over that device to a waiting service by presetting a timeout value before the receipt of command of devices (Taraci, [0016]).

Regarding Claim 11, Glover-Kim discloses the electronic device of claim 8 as set forth above, wherein the processor is configured to control the communication interface to transmit the first command to the at least one first device if a preset time or a time set by a user elapses.  
However, Glover-Kim does not disclose  
the processor is configured to control the communication interface to transmit the first command to the at least one first device if a preset time or a time set by a user elapses.  
Taraci discloses
if a preset time or a time set by a user elapses (Taraci, [0135]: send an e-mail message to specified e-mail addresses when a specific event occurs or a designated time interval elapses. Combined Kim, [0056]-Taraci teaches or suggests when a preset time elapses, transmitting the first command to a first UPnP device 1).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “timeout value” of Taraci into the invention of Glover-Kim. The suggestion/motivation would have been to improve giving control over that device to a waiting service by presetting a timeout value before the receipt of command of devices (Taraci, [0016]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ratias, US 2018/0234496 A1, Method for synchronizing content between electronic devices in response to input signal, involves transmitting synchronization signal to electronic device for processing, where synchronization signal corresponds to command; [0045-46]: the mapping structure may utilize mapping to `deep-link` directions to the business, e.g., in a Maps app.
NPL, Communication issued May 26, 2021 by the State Intellectual Property Office of P.R. China in counterpart Chinese Patent Application No.201780008645.1

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446